Citation Nr: 0518174	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
emphysema with bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2001 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2004, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in June 2005.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran's emphysema with bronchitis is primarily 
manifested by mild obstruction with hyperinflation and severe 
air-trapping; pulmonary function testing in December 2001 and 
in February 2005 did not show FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).




CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 30 percent for emphysema with bronchitis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.97, Diagnostic Codes 6600, 6603 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

VCAA notice letters furnished to the veteran in October 2001 
by the RO and in March 2004 by VA's Appeals Management Center 
(AMC) informed him of the evidence needed to substantiate his 
claim, of the evidence which VA had obtained, and of the 
evidence which he should submit in support of his claims.  
The AMC's March 2004 also requested that the veteran submit 
to VA any evidence in his possession which he thought was 
pertinent to his claim.  These VCAA notice 
letters provided the veteran with the four elements of notice 
listed by the Court in Pelegrini II and thereby fulfilled 
VA's duty to notify pursuant to the VCAA.

VA has also fulfilled the duty to notify pursuant to the 
VCAA.  VA obtained copies of the veteran's VA medical 
treatment records compiled during the appeal period and also 
afforded him two VA respiratory examinations with pulmonary 
function tests (PFTs) to aid in the evaluation of his service 
connected respiratory disability.  The veteran and his 
representative have not identified any existing additional 
evidence which might be relevant to his claim on appeal.  
Therefore, the Board finds that further assistance is not 
required and the case is ready for appellate review.



II. Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's respiratory disorder is evaluated under 38 
C.F.R. Section 4.97, Diagnostic Code 6600, pertaining to 
chronic bronchitis, and Diagnostic Code 6603, pertaining to 
pulmonary emphysema. The Board notes that the rating criteria 
for chronic bronchitis and for pulmonary emphysema are the 
same.  Those rating criteria are as follows:

Forced Expiratory Volume in one second (FEV-1) less than 40 
percent of predicted value; or, the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent; or, Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) less than 40 percent predicted; or, maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or, cor pulmonale 
(right heart failure); or, right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or, episode(s) of acute respiratory 
failure; or, requires outpatient oxygen 
therapy....................................................10
0 percent

FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC of 40 to 
55 percent; or, DLCO(SB) of 40 to 55 percent predicted; or, 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory 
limit).......................................................
...........60 percent

FEV-1 of 56 to 70 percent predicted; or, FEV1/FVC of 56 to 70 
percent; or, DLCO(SB) 56 to 65 percent predicted.........30 
percent

FEV-1 of 71 to 80 percent predicted; or, FEV-1/FVC of 71 to 
80 percent; or, DLCO(SB) 66 to 80 percent 
predicted.........10 percent

38 C.F.R. § 4.96 (2004) provides that ratings under 
diagnostic codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  Where there is lung or 
pleural involvement, ratings under diagnostic codes 6819 and 
6820 will not be combined with each other nor with diagnostic 
codes 6600 through 6817 or 6822 through 6847.  A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.

III. Factual Background

The record reveals that a rating decision in November 1973 
granted the veteran's claim of entitlement to service 
connection for bronchitis and assigned a non-compensable 
(zero percent) disability evaluation.  A rating decision in 
March 1974, expanded the grant of service connection to 
include emphysema and assigned a 30 percent evaluation.  
Since then, the veteran has repeatedly filed increased rating 
claims seeking an evaluation in excess of 30 percent for 
emphysema with bronchitis.  The current appeal stems from his 
most recent increased rating claim filed in July 2000.

At a VA respiratory examination in December 2001, the veteran 
presented with a history of emphysema and chronic bronchitis.  
It was noted that he had begun to smoke cigarettes prior to 
his entrance upon military service in 1943 and that he had 
quit smoking only seven years earlier.  He complained of 
having to lie down at times due to shortness of breath (SOB).  
Metered dose inhalers decreased his SOB.  On examination, the 
veteran was not in acute distress.  His lungs were clear, 
with symmetrical breath sounds.  PFTs were performed.  The 
examiner remarked that the PFTs indicated that the veteran 
had small airway disease which meant mild, early emphysema, 
which was shown by decreased FVC and FEV-1.  The diagnosis 
was mild COPD [chronic obstructive pulmonary disease].  

The December 2001 VA PFTS showed: actual FVC of 2.21, which 
was 78 percent of the predicted value; actual FEV-1 of 1.65, 
which was 90 percent of the predicted value; FEV-1/FVC of 75 
percent of the predicted value; and actual Dsb ml/min/mHg of 
0.00, which was zero percent the predicted value of 22.30.

The veteran was afforded another VA respiratory examination 
in November 2004, at which the veteran stated that he had a 
history of a productive cough with clear sputum and, 
occasionally, episodes of yellowish sputum, for which he had 
taken anti-biotics.  The veteran complained of dyspnea (SOB) 
after very little ambulation.  His VA outpatient treatment 
records showed that when seen in the cardiology clinic in 
October 2004 he said that he could only walk half a block 
before getting short of breath but that at a visit to his VA 
primary care doctor in September 2004 he had had no 
complaints.  The veteran's current treatment for his 
emphysema/bronchitis consisted of albuterol mini-nebulizers 
every four hours as needed and albuterol inhaler on an as 
needed basis.  On examination, the veteran had no cor 
pulmonale, RVH [right ventricular hypertrophy], or pulmonary 
hypertension, based on echocardiogram findings.  A lung 
examination showed no rales, wheezing, or rhonchi.  It was 
noted that PFTs in 1998 had been normal and that the VA PFTs 
in December 2001 showed only small airway disease and no 
specific diagnosis of restrictive or obstructive disease.  
The veteran had not had any incapacitating episodes of 
emphysema/bronchitis requiring bed rest prescribed by a 
physician.  The diagnosis was COPD and chronic bronchitis, 
per history.  

PFTs were performed in February 2005, which, the examiner 
reported, showed mild obstruction with hyperinflation and 
severe air-trapping.  In a February 2005 addendum to his 
examination report, the examining physician reported that 
comparison of the February 2005 PFTs to those performed in 
December 2001 showed that the veteran's mild obstructive 
disease and hyperinflation had developed since December 2001 
and was possibly related to recent use of bronchodilators.    

The February 2005 VA PFTS showed: FVC of 78.5 percent of the 
predicted value; FEV-1 of 91.7 percent of the predicted 
value; FEV-1/FVC of 75 percent of the predicted value.

IV. Analysis

Under 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6603 (2004), 
the veteran's service connected disability of 
emphysema/bronchitis is rated primarily on the results of 
PFTs.  A comparison of the reported results of VA PFTs in 
December 2001 and February 2005 to the rating criteria set 
forth above in Legal Criteria clearly shows that the current 
severity of the veteran's respiratory disorder does not meet 
the criteria for the next higher evaluation of 60 percent 
and, in fact, does not even meet the criteria for the 
currently assigned evaluation of 30 percent.  (The 30 percent 
evaluation is, however, protected, having been in effect for 
over 20 years.  See 38 C.F.R. § 3.951(b) (2004)).  In 
addition, the veteran's emphysema/bronchitis has not been 
manifested by cor pulmonale, RVH, pulmonary hypertension, or 
by incapacitating episodes requiring bed rest prescribed by a 
physician.  Although the VA examining physician reported in 
February 2005 that the veteran has had some increase in the 
severity of his emphysema/bronchitis during the appeal 
period, nevertheless, his current respiratory condition does 
not meet schedular criteria for an evaluation in excess of 30 
percent, and entitlement to that benefit is not established.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Codes 6600, 6603 (2004).

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2. (2004).  Additionally, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2004) have been considered 
whether or not they were raised by the veteran as required by 
the holding in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's respiratory problems have 
markedly interfered with his employment (the veteran being 80 
years of age and not employed) or resulted in frequent 
hospitalizations or, indeed, any hospitalizations.  The Board 
is, therefore, not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
   
V. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
emphysema with bronchitis is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


